Title: To George Washington from James Tilghman, 2 August 1786
From: Tilghman, James
To: Washington, George

 

Dear Sir,
Chester Town [Md.] Augt 2d 1786

I am honoured with your letter of the 20th of July[.] When I transmit your Paragraph relating to Capt. Asgill, to Mr Nicols it shall be under the restriction mentioned—I am perfectly satisfyed you will do every thing in your power [to] assist Miss Anderson in the Recovery of Colo. Colville’s Legacy—and shall not trouble you any further on that head—My sorrows multiply[.] I have just heard that my Son Richard died on his passage from India to London and I have too much reason to fear the report is true[.] He was a credit to his family as was poor Tench[.] My Losses I must endeavor to bear[.] Submission is my part which I shall endeavor to act as well as I can. I have the honour to be with very sincere regard Yr Most obt hble Servt

James Tilghman

